DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Flint (8,171,677) in view of Huber (2009/0019793). 

a generally tubular body 2 defining an air flow conduit 3 extending therethrough, along a first axis, from a first open end of the body to a second open end of the body;
a grate 7 comprising a perforated body, wherein apertures of the perforated body are configured to permit air flow through the grate but to inhibit passage of embers and sparks through the grate, and wherein, in an operative configuration, the perforated body extends across the conduit to permit air flow through the conduit but to inhibit passage of embers and sparks through the conduit.
Flint does not teach at least one elastically compressible member for engagement between the perforated body and an interior surface of the tubular body to releasably secure the perforated body to the interior surface of the tubular body in the operative configuration,
wherein, when engaged between the perforated body and the interior surface of the tubular body, the elastically compressible member is elastically compressed from an expanded configuration to a compressed configuration by a distance of at least a wall thickness of the tubular body at its point of engagement by the elastically compressible member, and
wherein, when exposed to a temperature above a melting point of material from which the tubular body is formed, the elastically compressible member maintains sufficient elasticity to elastically return to the expanded configuration.
Huber teaches at least one elastically compressible member, 44, 46, for engagement between a perforated body, 16, and an interior surface of a body, 24, 26, to releasably secure the perforated body to the interior surface of a body in the operative configuration, para. 47. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an elastically compressible member in Flint for tighter engagement between the perforated body and an interior surface of a body, such member capable of being elastically compressed from an expanded capable of maintaining sufficient elasticity to elastically return to the expanded configuration. Examiner remarks that the limitations regarding elasticity are given only minimal patentable weight at least because, for example, no specific material is positively recited.

2.	Flint in view of Hiber does not expressly teach that when exposed to a predetermined heat flux profile, the elastically compressible member maintains sufficient elasticity to elastically return to the expanded configuration, although Flint does teach that the grate substantially retains its spatial integrity when exposed to a predetermined heat flux profile. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the elastically compressible member to maintain elasticity so the system as a whole retains such high temperature structural integrity. 

3.	Flint in view of Huber does not expressly teach the claimed heat flux profile, although Flint does teach a similar grate heat flux profile (Fig. 5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the elastically compressible member to have the claimed heat flux profile to maintain elasticity so the system as a whole retains such high temperature structural integrity.

4.	Flint in view of Huber teaches the insert of claim 1, Flint further teaching the grate is hingedly connected to the tubular body and movable between a closed configuration, being the 

5.	Flint in view of Huber teaches the insert of claim 1, Flint in view of Huber further teaching the grate comprises the perforated body and the elastically compressible member at least because Huber teaches that the legs are part of the screen. 

6.	Flint in view of Huber teaches the insert of claim 1, Flint in view of Huber further teaching the perforated body and the elastically compressible member are of integral, one-piece construction because Huber teaches that the spring is part of the screen making it a one piece unit (Fig. 7).

7.	Flint in view of Huber teaches the insert of claim 1, Huber further teaching the elastically compressible member comprises a resilient tab extending from a periphery of the perforated body, para. 47. 

8.	Flint in view of Huber teaches the insert of claim 1, Flint further teaching the perforated body comprises a substantially oblong sheet or plate (the major face is flat, Fig. 3).

9.	Flint in view of Huber teaches the insert of claim 1, Flint further teaching a reinforcing formation 12 extends along a major axis of the perforated body to strengthen the perforated body against bending.



11.	Flint in view of Huber teaches the insert of claim 1, Flint further teaching the apertures of the perforated body have a maximum dimension of 2 mm, para. 20. 

12.	Flint in view of Huber teaches the insert of claim 1, Flint further teaching the grate is formed from corrosion-resistant metal (stainless steel, para. 20) and Huber teaching the elastically compressible member is formed from corrosion-resistant metal (stainless steel, para. 58). 

13-14.	Flint in view of Huber teaches the insert of claim 1, Flint further comprising a cap 10 removably engageable with an end the tubular body, outboard of the grate, to close the conduit and cover the perforated body during rendering, wherein the cap is removably engageable with the grate and thereby with the tubular body, paras. 5 and 44.

15-16.	Flint in view of Huber teaches the insert of claim 1, Flint further teaching the tubular body is formed from a flame retardant plastics material comprising a pesticide, paras. 8, 42. 

Claims 17-19 - are rejected under 35 U.S.C. 103 as being unpatentable over Flint ‘677 in view of Huber and in further view of Flint (2016/0208481). 
17.	Flint ‘677 does not expressly teach that the plastics material comprises a pesticide. Flint ‘481 teaches a material comprises a pesticide, col. 3, line 49. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the plastics material 

18-19.	Flint ‘677 does not expressly teach a second grate removably engageable with an end the tubular body, outboard of the first grate, the second grate carrying a pesticide, wherein the second grate is removably engageable with the first grate and thereby with the tubular body. Flint ‘481 teaches a material comprises a pesticide, para. 36. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the plastics material to comprise a pesticide so “that vermin that squeeze past the” grate “are dosed with the pesticide”, para. 36, and to include a second grate for added protection against vermin and fire embers.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
1)	“in Huber the legs 44, 46 are engaged with the brick walls 24, 26 as shown in FIG. 10 (see below) rather than engaged with the tubular body as claimed. There is nothing in Huber to suggest the legs 44, 46 could be engaged with anything other than the brick walls let alone a tubular member”
Huber legs 44, 46 would clearly engage the flat surfaces of the tubular member in the same way they engage brick walls 24, 26 as shown in FIG. 10. 

2)	“there is nothing to suggest the legs 44, 46 in Huber maintain sufficient elasticity to elastically return to the expanded configuration when exposed to a temperature above a melting point of material from which the tubular body is formed”
Para. 53 discloses that “The installation process may be achieved by flexing legs 44, 46 gently inward until they pass the inner faces of side walls of adjacent bricks 24, 25”. Therefore, flexibility is 

3)	“legs 44, 46 do not appear to be elastic”
Para. 53 discloses that “The installation process may be achieved by flexing legs 44, 46 gently inward until they pass the inner faces of side walls of adjacent bricks 24, 25”. Whether or not crimps might be required for any purpose does not change the fact that the legs are flexible. 

4)	“All words in a claim must be considered in judging the patentability of that claim against the prior art.”
In this case, the words in the claim considered in judging the patentability of that claim against the prior art are the words that recite a flexibility directly related only to a member material that is not even claimed, as such minimal patentably weight can be given to the degree of flexibility needed in the prior art such that the art teaches the claimed flexibility. 

5)	“Huber does not disclose that the legs 44, 46 are elastically compressed to any distance let alone a distance of at least a wall thickness of the tubular body at its point of engagement as recited in claim 1.
Para. 53 discloses that the installation process may be achieved by flexing legs 44, 46 gently inward “until they pass the inner faces of side walls of adjacent bricks 24, 25”. As such, the legs 44, 46 are elastically compressed to a distance such that may enter the brick wall opening just as they would clearly enter the tubular body.    

“When the elastically compressible member is exposed to a temperature above a melting point of the material from which the tubular body is formed it will return to the expanded configuration” 
As indicated in the rejection, the Flint in view of Huber weep hole inset would function the same as the claimed insert. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beliveau (7,128,643) teaches that it is old in the art to use elastically compressible members, 101, 114, for engagement between a perforated body and an interior surface of a body to releasably secure the perforated body to the interior surface of a body in the operative configuration. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         

/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633